Citation Nr: 0937402	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-14 573	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 10 percent 
for ligamentous lumbosacral strain for the period from 
November 27, 2005, to January 23, 2008.  

3.  Entitlement to a rating in excess of 20 percent for 
ligamentous lumbosacral strain for the period beginning 
January 24, 2008.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on various periods of active duty and 
active duty for training from September 1966 to November 
2005. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint disease of the right knee 
addressed in the REMAND portion of the decision below 
requires additional processing and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is not shown during service; tinnitus, if 
currently present, is not related to any incident of service 
to include acoustic trauma.

2.  A September 2006 VA examination showed thoracolumbar 
motion to 70 degrees of flexion, 30 degrees of extension, 25 
degrees of left and right lateral flexion, and 30 degrees of 
left and right lateral rotation.  

3.  Thoracolumbar motion was shown at a January 25, 2008, VA 
examination to 60 degrees of forward flexion, 25 degrees of 
extension, and 30 degrees of lateral flexion and rotation.  

4.  Favorable ankylosis of the spine and incapacitating 
episodes of intervertebral disc syndrome of the lumbar spine 
are not shown.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 
 
2.  The criteria for an initial rating in excess of 10 
percent for ligamentous lumbosacral strain for the period 
from November 27, 2005, to January 23, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.400, 4.71a, Diagnostic Code (DC) 5237 (2008).   

3.  The criteria for a rating in excess of 20 percent for 
ligamentous lumbosacral strain for the period beginning 
January 24, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in March 2007, the RO advised 
the claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, he was provided with information 
regarding ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  In this regard, once the October 
2006 rating decision was made awarding service connection, an 
effective date, and a rating for the award of service 
connection for lumbosacral musculoligamentous strain, 5103(a) 
notice had served its purpose, as the claim had already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  In any event, the Veteran was provided with general 
information regarding ratings and information concerning 
effective dates by the March 2007 letter.  

Although the March 2007 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statement of 
the case in July 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the Veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented, to include sworn testimony 
before a hearing officer in December 2007.  The Veteran was 
also afforded a VA audiometric examination in March 2006 that 
was preceded by a review of the claims file and included an 
opinion as to whether the Veteran currently has tinnitus that 
is related to service.  The Veteran was also afforded VA 
examination of the spine in September 2006 and July 2008 that 
contained detailed clinical findings, to include range of 
motion studies, as to the severity of the service connected 
back disability.  As such, these examinations contain 
adequate information to adjudicate the claims on appeal.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 



II.  Legal Criteria/Analysis

A.  Service Connection for Tinnitus

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Service department records reflect that some of the Veteran's 
duty was with the United States Air National Guard, and there 
are audiometric reports contained in the service treatment 
records that reflect "steady" noise exposure.  The Board 
notes that service connection for bilateral hearing loss has 
been granted.  Review of the service treatment records do not 
reveal any complaints, treatment or diagnoses of tinnitus, 
and the Veteran expressly denied having tinnitus on a medical 
history collected during service in January 2005.  After 
service, tinnitus was not demonstrated or described by the 
Veteran at the March 2006 VA examination, with the examiner 
noting that the Veteran reported that he only had tinnitus in 
2003 while working around airplanes.  The examiner remarked 
that as the Veteran does not currently work around airplanes, 
he does not have tinnitus.  At the December 2007 hearing, it 
was asserted that the Veteran was in proximity to heavy 
diesel machinery and airplanes during service that produced 
loud noise, but that he was provided no protection for his 
ears.  It was asserted on behalf of the veteran in a 
September 2009 presentation that the veteran's tinnitus had 
not been "cured," and that the veteran still had tinnitus 
when he is around high pitched noise.   

In order for service connection to be granted for a 
condition, there must be a current disability resulting from 
that condition or injury for which service connection is 
claimed.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau; Barr v. Nicholson, 21 Vet. App. 303 2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  As mentioned above, there is 
conflicting evidence as to whether the Veteran has chronic 
tinnitus.  Even assuming for argument purposes, however, that 
he does indeed have tinnitus, the fact remains that there is 
no medical evidence providing a link to any incident of 
service.  The Veteran, as a layperson, is not competent to 
establish a link between any current tinnitus and service.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  Unfortunately, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus, the doctrine is not for application.  
Gilbert, supra.  
 
B.  Increased Rating for Ligamentous Lumbosacral Strain  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for the service connected back disability is based on 
the assignment of the initial rating for this condition 
following the initial award of service connection by rating 
action in October 2006.  The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); See Hart v. Mansfield, 21 Vet App 505 
(2007); Francisco, 7 Vet. App. at 58.  

The General Rating Formula for Disease and Injuries of the 
spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined  range of motion of the cervical spine is not 
greater than 170 degrees; or, with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants the next higher (40 
percent) rating.  
38 C.F.R. § 4.71a, DC 5237.  

For VA compensation purposes, normal forward flexion, 
extension and left and right lateral flexion of the cervical 
spine is 45 degrees and normal left and right lateral 
rotation of the cervical spine is 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 90 degrees, extension 
30 degrees, left and right lateral flexion 30 degrees and 
left and right rotation to 30 degrees.  38 C.F.R. § 4.71a, DC 
5237 Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  38 
C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The notes to the criteria for both cervical spine and low 
back disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237 Note (1).  Each range of motion measurement is rounded 
to the nearest five degrees.  Id. at Note (4). 

As indicated, service connection for ligamentous lumbosacral 
strain was granted by an October 2006 rating decision.  A 10 
percent rating was assigned effective from November 27, 2005.  
Evidence considered in this decision included reports from a 
September 2006 VA examination that showed the Veteran 
reporting mild fatigue, decreased range of motion and minor 
stiffness associated with his back disability.  He also 
described minor left leg weakness and back spasms extending 
down the left leg.  He said he can stand for more than one 
but less than three hours, and that he can walk for more than 
3 miles.  The Veteran said the back disability resulted in 
mild limitation of the ability to exercise, recreate, play 
sports and perform chores and moderate limitation of 
traveling.  He reported that he worked as a truck driver, and 
that sitting for more than an hour and a half resulted in a 
severe "spell" in his back.  The Veteran denied any 
specific flare-ups, but said the pain in his leg becomes so 
severe at times that he has to take off his boot and "walk 
it out" due to pain.  

Objective findings from the September 2006 included a normal 
gait pattern with normal posture.  Range of motion testing 
showed 70 degrees of flexion, 30 degrees of extension, 25 
degrees of left and right lateral flexion, and 30 degrees of 
left and right lateral rotation.  There was mild tenderness 
to palpation in the central lumbosacral region without 
paraspinal tenderness.  There was no obvious spasm or 
abnormalities with palpation and the Veteran reported pain at 
the extant of forward flexion.  The neurological examination 
showed intact sensation in all the major dermatomes of the 
lower extremity and that Veteran was able to distinguish 
between sharp and dull sensation.  Motor strength and 
reflexes were full and there was a negative straight leg 
raising testing.  Referencing the decision of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the examiner stated that the 
Veteran was able to complete 10 forward bends to touching his 
knees with no difficulty or complaints of pain and no 
decreased motion.  There was also no weakness or 
incoordination with the forward bending.  X-rays were 
interpreted as showing mild early spondylosis without 
evidence of spondylolisthesis.  

The Veteran was afforded another VA Compensation and Pension 
examination of the back on January 25, 2008.  At that time, 
the Veteran reported that he took Advil for his back pain and 
that this provided relief.  He again noted that he had pain 
rotating from his back down his left leg.  The examination 
described no spasm, atrophy, tenderness or guarding.  Pain 
with motion and weakness was shown.  It was noted that there 
was not an abnormal gait or spinal contour due to muscle 
spasm, localized tenderness or guarding.  Posture was normal 
and the Veteran walked in a somewhat stiffened position.  
There was no ankylosis or abnormal spinal curvature.  X-rays 
showed mild osteophyte ridging at L3-L4.  The examiner stated 
that the Veteran's back did not interfere with the Veteran's 
job as a truck driver and that there were no significant 
occupational effects resulting from the back disorder.  The 
back disorder was said to prevent exercise and sports, result 
in no impairment of shopping, traveling, feeding, bathing, 
dressing, toileting, or grooming, and mild impairment of 
recreation and the ability to perform chores.  The examiner 
noted that the Veteran had never had incapacitating episodes 
of back pain necessitating bed rest prescribed by a 
physician.  

Range of motion testing at the January 2008 examination 
showed 60 degrees of forward flexion, 25 degrees of 
extension, and 30 degrees of lateral flexion and rotation.  
Motion was completed with mild to moderate difficulty and 
mild to moderate pain.  Deep tendon reflexes were intact, 
ankle jerks were present and pulses and sensation were intact 
in both lower extremities.  Additional forward flexion 
exercises showed pain beginning at 35 degrees with the 
Veteran stopping at 45 degrees, exhibiting mild to moderate 
pain, moderate weakness and fatigue but no incoordination.  
The major functional impact of repetitive use was said to be 
lack of endurance.  The examiner stated that he could not 
determine the degree of additional limitation of functioning 
following repetitive use during flareups without resorting to 
speculation, but noted that there was some additional 
limitation of functioning following repetitive use.  The 
Veteran denied bowel or bladder complications, used no 
assistive devices and said he does not fall.  The diagnosis 
included mechanical low back strain with radiation of 
symptoms in the left lower extremity likely due to sciatica.  
The examiner noted that there appeared to be mild to 
occasionally moderate impairment of the sciatic nerve due to 
the service-connected back disability.  

Following this examination, a July 2008 rating decision 
increased the rating for the service connected back 
disability to 20 percent effective from January 24, 2008.  
(The RO indicated that this effective date was assigned on 
the basis that the first evidence that supported the 
increased rating was from the VA examination of January 24, 
2008; in actuality, the examination was on January 25, 2008.  
This is of little consequence, however, as the payment of 
increased compensation shall commence on the first day of the 
calendar month immediately following the month in which the 
award became effective.  38 C.F.R. § 3.31 (2008).)  

As the effective date for this 20 percent rating was not 
assigned effective from the date of the 10 percent rating, 
there is first consideration whether the Veteran is entitled 
to a rating in excess of 10 percent for the period from 
November 27, 2005, to January 23, 2008.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Such a rating would require there 
to be, prior to January 24, 2008, flexion of the 
thoracolumbar spine to no greater than 60 degrees, combined 
range of motion of the thoracolumbar spine to no greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Flexion 
at the September 2006 VA examination was to 70 degrees, and 
limitation of flexion to 60 degrees is not shown by any 
clinical evidence dated prior to the January 2008 VA 
examination.  The combined range of thoracolumbar spine 
motion at the September 2006 VA examination was well beyond 
120 degrees (210 degrees), and there is otherwise no evidence 
prior to January 24, 2008, that the combined motion of the 
thoracolumbar spine was to no greater than 120 degrees.  
Finally, there is no evidence or contentions suggesting that 
the service connected disability includes muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis on any evidence of record, to include 
that dated prior to January 2008 VA examination.  As such, a 
rating in excess of 10 percent for the service connected back 
disability for the period from November 27, 2005, to January 
23, 2008 is not warranted.  See 38 C.F.R. §§ 3.400, 4.71a, DC 
5237 (2008); Fenderson, supra. 

As for entitlement to a rating in excess of 20 percent for 
ligamentous lumbosacral strain for the period beginning 
January 24, 2008, such a rating would require flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Flexion at the 
January 2008 VA examination was to 60 degrees, and there is 
otherwise no objective evidence indicating that flexion of 
the thoracolumbar spine is 30 degrees or less.  Ankylosis was 
specifically determined to not be shown at the January 2008 
VA examination, and it is not otherwise shown or contended 
that ankylosis of the thoracolumbar spine is present.  
Therefore, a rating in excess of 20 percent for the period 
beginning January 24, 2008, cannot be assigned.  See 38 
C.F.R. § 4.71a, DC 5237 (2008); Fenderson, supra. 

Addressing the "mild to occasionally moderate" impairment 
of the sciatic nerve described at the January 2008 VA 
examination, a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, DC 8520 would require 
there to be incomplete paralysis resulting in mild 
impairment.  Objective evidence of incomplete paralysis is 
simply not demonstrated, with attention being directed to the 
January 2008 VA examination findings of intact deep tendon 
reflexes, present ankle jerks, and intact pulses and 
sensation in both lower extremities.  As such and 
notwithstanding the comment by the examiner, the Board find 
that objective clinical evidence of pathology demonstrating 
incomplete paralysis warranting compensation as contemplated 
by 38 C.F.R. § 4.124a, DC 8520 is not shown.  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca.  While the January 2008 VA examination showed some 
decrease in functioning, to include reduced motion and 
fatigue, with repetitive flexion, there is no objectively 
quantifiable additional impairment due to pain or repeated 
use for which compensation is warranted.  Finally, the 
service connected disability is not shown to include 
intervertebral disc syndrome; as such, increased compensation 
under DC 5243 cannot be assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected back residuals 
have not required surgery and have not otherwise shown 
functional limitation beyond that contemplated by the ratings 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  
 
The Veteran asserts, to include in sworn testimony at the 
December 2007 hearing before a hearing officer, that he has a 
much more debilitating condition due to his service connected 
back disability than was demonstrated by the evidence cited 
above, and the Board fully respects the Veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Francisco, 
Espiritu, Jandreau, supra. Thus, as the probative weight of 
the negative evidence exceeds that of the positive, the claim 
for increased compensation for the service connected back 
disability must be denied.  Gilbert, 1 Vet. App. at 49.   

ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial rating in excess of 10 percent for 
ligamentous lumbosacral strain for the period from November 
27, 2005, to January 23, 2008, is denied.  

Entitlement to a rating in excess of 20 percent for 
ligamentous lumbosacral strain for the period beginning 
January 24, 2008, is denied. 


REMAND

Service connection for degenerative joint disease of the 
right knee was granted by an August 2007 rating decision.  In 
a statement received later in that month, the Veteran 
expressed disagreement with the 10 percent rating assigned 
for this disability by the August 2007 rating decision.  As 
such, the Board is obligated to remand the claim for 
entitlement to an increased initial rating for degenerative 
joint disease of the right knee for the issuance of a 
statement of the case addressing this issue and notification 
of appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the case is REMANDED for the following 
action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issue of 
entitlement to an increased initial 
rating for degenerative joint disease of 
the right knee.  38 C.F.R. § 19.26 
(2008).  The Veteran is reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
with respect to this issue must be filed.  
38 C.F.R. § 20.202 (2008).  If the 
Veteran perfects the appeal as to this 
issue, the case must be returned to the 
Board for appellate review of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


